Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 1 of 43

 

US DIStmsy
UNITED STATES DISTRICT COURT FOR THE «._ |,
DISTRICT OF COLUMBIA
19 OCT 16 PY oo: 29
Mehdi Moini § PE ir 5
732 Ridge Dr § ~ oe
McLean, VA 22101 §
512-736-8650 §
Plaintiff, §
VS. : Case: 1:19-cv-03126
Thomas J. LeBlanc § Re To - McFadden, Trevor N.
In his Official Capacity as President § gn. Date : 10/16/2019
George Washington University § Description: Employ. Disc. (H-DECK)
1918 F St NW, Washington, DC 20052 §
202-994-6500 §
Defendant §
§
I
COMPLAINT

1. Discrimination in Employment. There is a toxic atmosphere of racism and bias at the
George Washington University (GWU, the University) that negatively affects the employment
and life of many minorities at this institution. In 2018, the University President and Provost
warned the GWU community that this climate of racism on campus leads students, staff and
faculty of minority to feel unwelcome and that some contemplating leaving the University. Ex. 1.
Prof Moini, an Iranian national and a former Associate Prof of Forensic Chemistry at the
Department of Forensic Sciences (the Department) in the Columbian College of Art and
Sciences (CCAS) was at the receiving end of this racism. With an excellent record of
scholarship, teaching, and service in his discipline along with unanimous recommendation of his
Department Personnel Committee as well as favorable external peer reviews of his teaching, his
tenure and promotion to full Prof was ostensibly denied by the University reviewing entities

because of the student evaluations in his one-credit Graduate Seminar course. Ex. 2-4. This is
Case 1:19-cv-03126-TNM Document1 Filed 10/16/19 Page 2 of 43

when at the same time the CCAS Dean and the Provost promoted his Caucasian co-instructor to
the Department Chair, even though he had taught the Graduate Seminar before Prof Moini and
later with him and had received similarly poor student evaluations. Ex. 4, 5. It became apparent
that the University real motive was to get rid of Prof Moini just to keep the predominantly
Caucasian students at the Department happy. The racism of the University policy has resulted in
a department with no diversity in which 100% of its current full time faculty members are
Caucasian men. Ex. 6. These are relevant evidences and show that the university's stated reason
for the denial of Prof Moini's tenure was a pretext. Minority Employees at NASA (MEAN) v.
Beggs , 723 F.2d 958, 962 (D.C. Cir. 1983), citing McDonnell Douglas , 411 U.S. at 804-05, 93
S.Ct. 1817.

2. Arbitrary and Capricious Action. Prof Moini also claims that even if we take the
administration stated reason at face value, denial of tenure and promotion of an exceptional
faculty based on student evaluations in a one-credit seminar course is arbitrary and capricious
and against the GWU Faculty Code (FC). Ex. 7. The University Dispute Resolution Committee
Appeals Panel (Appeals Panel) already confirmed this claim. Ex. 7. The Appeals Panel of the
University Dispute resolution Committee (Appeals Panel) consisting of ten faculty members
from across the University, including two professors from GWU Law School unanimously
concluded: "In fact, '[a]ll members of the [hearing] panel agree that Prof Moini’s scholarship is
impressive.'...The record of Dr. Moini’s teaching included letters from Dr. Moini’s graduate
students who secured good jobs upon graduation, praising Dr. Moini, along with acceptable
student evaluations for Dr. Moini’s other courses, and favorable peer reviews of his teaching.
The one-hour Graduate Seminar in which Dr. Moini’s evaluations were relatively poor, is a

required course that all students must take twice, in their initial semester and their final semester.
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 3 of 43

It is a relatively new course (started in 2013) and is quite demanding, the second time requiring
the completion of a thesis. The course had been co-taught until very recently and the evaluations
for the other Prof in this course were similarly negative. Thus, to rely solely on the student
evaluations of this one course, and disregard every other metric upon which teaching should be
evaluated to deny tenure and promotion, as the reviewing entities did, is arbitrary and
capricious". Ex. 8. Using student evaluation to measure teaching quality especially in a graduate
program was also contradicted the Vice Dean for Faculty and Administration (Eric Arnesen)
memorandum of guidance to the school’s department chairs and program heads, dated 16 May
2017, in which he stated: "Student evaluations, in my view, are an imperfect tool for measuring

teaching evidence and quality." Ex, 9.

3. Breach of Contract. The University also breached its employment contract, a) by their
actions in paragraph 1& 2 above; b) by not following the faculty performance reviews
guidelines listed in FC, Faculty Handbook (FH), and the University Teaching and Leaning
Guidelines that are commonly done for other faculty on tenure track, Ex. 7, 10, 11; c) by
University not providing any metrics for measuring "teaching excellence" and discriminatory
equating student evaluations and specifically of the one credit seminar course to "teaching
excellence", Ex. 8, P 3; d) by the administration abuse of the term "compelling reason". The FC
definition includes “failure by the recommending faculty to meet the burden of substantial
evidence or otherwise provide adequate reasons, including insufficient support by external
reviewers, to demonstrate that candidate meets, or fails to meet, the applicable standards of
excellence", Ex.7, P 12; e) by the University denial of Prof Moini privileges afforded to him by
the FC including "A party shall be entitled to inspect and copy, in advance of the hearing, all

relevant documents in the control of the other party and not privileged and may offer such
Case 1:19-cv-03126-TNM Document1 Filed 10/16/19 Page 4 of 43

documents or excerpts therefrom in evidence." Ex. 7, P 29; f) by the forbidden ex parte
communications of the University representative (Vice provost Bracey) with Hearing panel
member and not disclosing it. Ex. 7, P 29; and g) by introducing new evidences in the appeal
process that were not introduced in the hearing Process. Ex. 7, P 30. In addition, these actions
violate the covenant of good faith and fair dealing underlying that contract. Plaintiff also seeks
relief for the damage caused by these actions.

II
Jurisdiction and Venue

4. This lawsuit arises under the District of Columbia Human Rights Act (““DCHRA”),
D.C. Code §§ 2-1402.11 et seq., Title VII of the Civil Rights Act of 1964, and 42 U.S.C. § 1981,
to remedy Defendant’s discriminatory refusal to grant tenure and promotion to Plaintiff because
of his national origin, as well as Defendant’s arbitrary and capricious decisions and breach of its
employment contract with Plaintiff. This Court has jurisdiction under D.C. Code Ann. § 2-
1403.16, and D.C. Code § 11-921(a) because the discriminatory and otherwise unlawful actions

challenged in this lawsuit occurred in the District of Columbia.

Hit

Parties

5. Plaintiff, Mehdi Moini, is a Middle Eastern (Iranian) man and a resident of the state of
Virginia. He was formerly employed as an Associate Prof of Forensic Chemistry for Defendant,

the George Washington University.

6. Defendant, Thomas J. LeBlanc, in his Official Capacity as the President of the George

Washington University. The defendant is a private institute of higher learning located in
Case 1:19-cv-03126-TNM Document1 Filed 10/16/19 Page 5 of 43

Washington, DC. The University employees more than 500 employees, and claims that the

university is an Equal Employment Opportunity/Affirmative Action (EEO/AA) employer.

FACTUAL BACKGROUND
A. University Tenure and Promotion Policy

7. The Department of Forensic Sciences at GWU is a two-year Masters Degree granting
forensic sciences program. Currently, all full-time faculty members of the Department are male
of European descent and the student body is predominantly Caucasian female.
(https://forensicsciences.columbian.gwu.edu/)

8. With the help of Prof Moini, the Department is currently accredited by Forensic
Science Education Programs Accreditation Commission (FEPAC). The accreditation added a
significant amount work to the student curriculum including mandatory independent research,
production of a publishable manuscript, and a public presentation of the research results as
conditions of graduation. The last two requirements are met in the second one-credit Graduate
Seminar course that is a required course for all Masters of Forensic Science (MFS) students.

These requirements dictate the Department to accept students with adequate scientific

background. Ex. 12, P 14.

9. Between 2011-2014, however, the Columbian College of Art and Sciences (CCAS)
was facing a very serious deficit in grad enrollment revenue due to almost 40% drop in Forensic
Science credits taken by graduate students, resulting in a CCAS warning that a further drop in
enroliment will put the department at risk. Ex.13. According to the Chair of the Department
(then Prof Weedn) "Another important aspect of this period is that as CCAS pressed hard for

increased enrollment, we found ourselves accepting some students that we probably should not
Case 1:19-cv-03126-TNM Document1 Filed 10/16/19 Page 6 of 43

have-these students struggled and complained," Ex. 5, P2.' The chair of the Hearing Panel (then
Prof Seavey) who investigated Prof Moini's case wrote: "The CCAS associate dean for graduate
studies in February 2014 notified the department that declines in enrollment put the program at
risk, leading in succeeding years to the admission of students with more marginal credentials,
and doubtless to some level of negativity in the teaching evaluations of Prof Rowe in the
graduate research course, the course Moini would inherit not long after his arrival", Ex 4, P 2.

10. MSF students take the one-credit Graduate Seminars twice, in their initial semester
and their final semester. It is a relatively new course (started in 2013) and is quite demanding,
the second time requiring the completion of a publishable manuscript. Ex. 8, P 3. Originally Prof
Rowe (and perhaps another Prof)’ taught the Graduate Seminars course and then it transitioned it
to Prof Moini when he joined the Department in 2014. From fall 2014 until spring 2016 the
course was co-taught by Profs Rowe and Moini. From fall 2016, Prof Rowe, the Program
Director and the new Department acting chair, assigned the course to Prof Moini as the sole
instructor. Ex. 16, P 15.

11. At GWU, procedures in FC and FH are used to evaluate tenure and promotions of
faculty members. Also, a document called "Teaching Portfolio Guidelines for Tenure &
Promotion, What Should a Dossier Contain?" helps faculty to prepare the teaching section of

their dossier for tenure and promotion. Ex. 11.

 

' Unless otherwise noted, the brackets inside the quotation marks are added throughout this document by
the Plaintiff for clarity and are not part of the original quotes.

? Prof Moini requests to obtain this information as well as the student evaluations of other Prof of this
course was denied by the Department and the University. Ex. 15, P 2.
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 7 of 43

12. Prof Moini’s offer letter, which was a binding contract stated: "Acceptance of the
appointment will constitute your acceptance of the conditions stated in the Faculty Code and
Faculty Handbook and in this letter of offer. Any subsequent change or amendments to the
Faculty Code or Faculty Handbook will become a part of the contract as of the effective date of
the change or amendment.” Ex. 16.

13. When Prof Moini joined the GWU in January 2014, he was bound by the FC 2014 in
which the criteria for tenure was: "Tenure shall be dependent upon professional competence as
evidenced by teaching ability, productive scholarship, participation and leadership in
professional societies, service to the University, and public service." However, in November
2015 (the date shown on the Ist page of the FC 2015) a new FC 2015 was published in which the
criteria for tenure changed to: "tenure is reserved for members of the faculty who demonstrate
excellence in scholarship, teaching, and engagement in service and who show promise of
continued excellence...Tenure is reserved for faculty members whose scholarly
accomplishments are distinguished in their fields, and a candidate’s record must compare
favorably with that of candidates in similar stages in their careers at peer research universities in
the candidate’s field." Ex. 7, P 10.

14. According to Faculty Handbook, all regular active-status and research faculty
members are required to file annual reports, in which the faculty members submit statements
describing the Prof's teaching, scholarship, and service activities for the past year. The
Department Chair and the Dean are charged with reviewing the Prof's annual statement and
work. The review by the Department Chair and the Dean are due at the end of June and at the

end of August, respectively. Ex. 10.
Case 1:19-cv-03126-TNM Document1 Filed 10/16/19 Page 8 of 43

15. The FC also states that: "So that faculty members may assess their potential for
achieving tenure, each school, and where appropriate, each department shall establish and
publish written procedures to provide reviews to guide faculty members concerning progress
toward tenure. Reviews do not constitute a commitment to recommend tenure. Such reviews may
be satisfied by, but need not be limited to, evaluations of annual reports and mid-tenure track
reviews, the results of which should be communicated to the faculty member." Ex. 7, P11
(emphasis added).

16. Prior to submission of his tenure and promotion package (September 2016), Prof
Moini had filed three annual reports for academic years 2013-14, 2014-15, and 2015-16. Ex. 16-
18. He also received three annual reviews in the form of Department Head and Dean Comments
on his annual reports. Two of the Annual reports (2013-14 and 2014-15) were filed under the
older FC 2014, and one of them (annual report 2015-16) were filed under the newer FC 2015.
However, the Department or the CCAS did not provide any information regarding Prof Moini's
progress toward tenure or promotion in any of these annual reports and he did not receive any
mid-tenure review.

17. Based on the FC 2015, to apply for tenure, a faculty member submits his/her dossier
for tenure and promotion to the Department Personnel Committee demonstrating his or her
achievements of excellence in research, teaching and service in his discipline as well as other
pertaining information such as student and peer support, student evaluations, etc. Moreover, the
Department Personnel Committee will ask and obtain a minimum of five external reviews from
the experts in the discipline regarding the qualifications of the applicant and if he/she has

achieved excellence in scholarship, teaching and service in her/his discipline. Once the tenure
Case 1:19-cv-03126-TNM Document1 Filed 10/16/19 Page 9 of 43

package in completed, it undergoes a five-level review: Departments, School-Wide Personnel
Committees, deans, the Provost, and the President. EX. 7, P 12.

18. The following may constitute compelling reasons for a School-Wide Personnel
Committee, a dean or the Provost to independently concur or nonconcur with a faculty
recommendation (see Section D.3; see Procedures for the Implementation of the Faculty Code,
Section B.5):

i. Failure by the recommending faculty to meet the burden of substantial evidence or otherwise
provide adequate reasons, including insufficient support by external reviewers, to demonstrate
that candidate meets, or fails to meet, the applicable standards of excellence;

ii. Failure to conform to published tenure or promotion policies, procedures, and guidelines; or
iii. Arbitrary, capricious, or discriminatory action at any point in the process.

2. Deans and the Provost are also entrusted with the fiscal health of the university and must
consider significant financial or programmatic constraints.

F. Nondiscrimination

Appointments, renewals, terminations, promotions, tenure, compensation, and all other terms and
conditions of employment shall be made consistent with the university Policy on Equal
Opportunity." EX. 7, P 12.

19. "Variant or nonconcurring recommendations from a School-Wide Personnel
Committee or administrative officer [the Dean and the Provost], together with supporting reasons
shall be sent to the Executive Committee of the Faculty Senate...the recommendations of the
School-Wide Personnel Committee and appropriate administrative officers, accompanied by the
recommendation of the department, and the report of the Executive Committee shall be

transmitted to the President who will make a final decision." Ex. 7 , P 21.
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 10 of 43

20. In case of a non-concurrence, per Faculty Code the affected faculty can institute a
formal grievance through the Dispute Resolution Committee. Ex. 7, P 26. "To maintain a
grievance, the complaining party must allege that he or she has suffered a substantial injury
resulting from violation of rights or privileges concerning academic freedom, research or other
scholarly activities, tenure, promotion, reappointment, dismissal, or sabbatical or other leave,
arising from: 1. Acts of discrimination prohibited by federal or local law; 2. Failure to comply
with the Faculty Code, or Faculty Handbook, or other rules, regulations, and procedures
established by the university; 3. Arbitrary and capricious actions on behalf of the university, or
arbitrary and capricious applications of federal or local statutes and regulations; or 4. Retaliation
for exercise of Code-protected rights." Ex. 7, P 18.

21. "Before instituting a formal grievance, the aggrieved party shall make all reasonable
efforts to achieve a resolution of the situation through informal consultation with the appropriate
faculty members and administrative officers...if efforts at mediation are unsuccessful, the
aggrieved party may commence formal proceedings by means of a grievance sent to the Chair of
the Dispute Resolution Committee, with copies sent to the Chair of the Executive Committee of
the Faculty Senate and to the Vice President for Academic Affairs on behalf of the University."
Ex. 7, P 27.

22. "On the determination that a hearing is warranted, the Hearing Officer shall promptly
convene the Hearing Committee, which shall establish a schedule for the Hearing...A grievance
procedure is not a formal judicial proceeding. Its purpose is to provide a fair evaluation of an
allegation that a right or privilege has been violated...A party shall be entitled to inspect and

copy, in advance of the hearing, all relevant documents in the control of the other party and not

10
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 11 of 43

privileged and may offer such documents or excerpts therefrom in evidence." Ex. 7, P 24-26,
(emphasis added).

23. "Any party may appeal the findings and recommendations of the Hearing Committee
by filing a notice of appeal with the Chair of the Dispute Resolution Committee... The parties to
an appeal shall be entitled to present written and oral argument. However, evidence not
introduced in the hearing may not be considered on appeal. The Dispute Resolution Committee
shall decide by majority vote and render an opinion in writing, sustaining, modifying, overruling,
or remanding the decision of the Hearing Committee...A Hearing Committee and the Dispute
Resolution Committee may recommend that the university action being challenged be upheld,
modified, reconsidered _or remanded under specified conditions, or reversed, in whole or in
part... The decision of the relevant Committee shall be deemed final and shall be implemented by
the university unless the Vice President for Academic Affairs determines that there are
compelling reasons not to implement the relevant Committee’s decision. In the event of such a
determination, the Vice President shall transmit his or her determination (including an
explanation of such compelling reasons) and recommendation, and the record of the case,
through the President of the university to the Board of Trustees, or, at the election of the
Grievant, solely to the President...for a prompt decision of the President or the Board of
Trustees." Ex. 7, P 31, (emphasis added).

B. Prof Moini Tenure Application

24. Prof Moini, an Iranian national, obtained his Ph.D. in chemistry from Michigan State
University. After his Ph.D., Moini spent four years at University of Florida and George
Washington University as a Post Doctoral Associate and Research Scientist respectively, and 20

years at the University of Texas at Austin and Texas State University as the Director of the Mass

1]
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 12 of 43

Spectrometry and Proteomics Facility and Research Prof respectively. Prof Moini then joined
the Smithsonian Institution as a federal employee (Group 14, Step 4) in the role of Research
Scientist and became tenured there in 2013, Ex.19; therefore Prof Moini was well qualified to be
a Prof at GWU. The Hearing Panel Head wrote: Prof Moini "arrived with demonstrated
eminence in his field and willingness to join a Forensic Sciences program". Ex. 4, P 2.

25. To answer the call for "Strengthening Forensic Science in the United States" by the
National Research Council, in April 2013 Prof Moini applied for an open rank professor position
at the Department. Based on Prof Moini's accomplishments, Prof Weedn (then the Department
Chair) discussed hiring Prof Moini as a tenured Full Prof. Ex. 20. The CCAS Dean (then Prof
Guenther) changed that to a Full Prof Position without tenure. Ex. 21. The Provost’s (then Dr
Lerman) offer letter dated December 2013 offered Prof Moini only a tenure-accruing Associate
Professor. Ex. 22. The Provost’s offer letter stated: "This appointment is for a three and one-half
year contractual period with tenure-accruing status commencing with 2014-14 academic year.
University policy permits the granting of early tenure [fast track] only in exceptional cases with
the approval of the Provost. In your case, you will serve in a tenure-accruing status for a period
of three years and will be notified of the tenure decision no later than June 30, 2017. Tenure, if
approved, would become effective with the 2017-18 academic year...Acceptance of the
appointment will constitute your acceptance of the conditions stated in the Faculty Code and
Faculty Handbook and in this letter of offer." Ex. 22 (bracket from the original). By granting a
fast-track status the University acknowledged that Prof Moini was exceptionally well-qualified
to teach at GWU.

26. With a promise from the Chair (then Prof Weedn) that the transition to a tenured full

Prof will be a breeze, Prof Moini accepted the position and began his work at the University on

12
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 13 of 43

January 1, 2014. He was assigned by Prof Rowe (program director) to teach two courses every
semester, one of which was the critical one-credit Graduate Seminar, which Prof Moini co-taught
with Prof Rowe until his tenure clock in September 2016, when Prof Rowe assigned him to be
the sole instructor of the course, overseeing the student research of the entire MFS students until
Prof Moini's departure in September 2018. Ex. 16. Regarding Prof Moini's teaching of Graduate
Seminar, Prof Weedn under Department Head remarks of his Annual Report 2014-2015 wrote:
"Prof Rowe has sufficient faith in him that he was allowed to be the primary course director for
the critical Graduate Seminar-in this role he assists Prof Rowe in oversight of the independent
research project of all MFS students." Ex. 18, P 18.

27. In mid 2016, Prof Weedn who was responsible for Prof Moini's hiring and for his
supervision virtually the entire time leading up to his tenure and promotion decision was detailed
to the Department of Justice as the Senior Forensic Advisor to the Deputy Attorney General, then
Sally Yates, and Prof Rowe became the acting Chair when Prof Moini’s Annual Report 2015-
2016 and his package for tenure and promotion was to be submitted to the University. Ex. 5.

28. Even though the new FC 2015 with its new "excellent" requirements for research,
teaching, and service had became effective only months before Prof Moini's submission of
tenure and promotion package, Prof Moini success at GWU was already at the excellent levels.
In his research he secured two funded National Science Foundation grants and two internal
grants. He published 9 peer reviewed papers with his students in prestigious journals such as
Analytical Chemistry, he presented several invited national and international presentations such
as one at the Louvre Museum coordinated by the International Atomic Energy Agency; in total
his group had more than 30 conference presentations. Between 2014-2017 his research was

featured in local, national and international magazines such as GWU Hatchet, the prestigious

13
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 14 of 43

American Chemical Society magazine "Chemical and Engineering News", as well as Science
Magazine. Ex. 23. The Chair of the Department (then Rowe) wrote: "His research is excellent."
Ex., 16, P 15. The Appeals Panel wrote: "{a]ll members of the [hearing] panel agree that Prof
Moini’s scholarship is impressive.”Ex. 8, P 2.

29. Based on the criteria published in Faculty Handbook (FH), Prof Moini Service was
excellent. Ex. 10, P 28. In his service to the university, despite his short time at GWU, Prof
Moini participated in various Departmental, University, local, national and international
activities. Ex. 16-18, 23. He collaborated with several colleges within the University including
the Medical School, Textile Museum, and School of Public Health. He also significantly elevated
the standing of the Department with law enforcement institutions through his collaborations and
publications with several federal agencies in his discipline, including US Secret Service,
Smithsonian Institution, the US Naval Academy, and the FBI. Additionally, Prof Moini worked
with local middle school and high school students by giving lectures and demonstrations to more
than 70 students from underrepresented minority schools in the DC area for Carnegie Institute, as
well as with several International Institutions (SOLEIL Synchrotron Facility, National University
of Singapore, and International Atomic Energy Agency). Ex. 16-18, 23. Prof Moini also
regularly and actively participated in Departmental functions including meetings, student
orientations, graduations ceremonies, and GWU alumni functions. He was also a member of
several scientific societies such as American Chemical Society, the Academy of Forensic
Sciences, and the American Society for Mass Spectrometry. Ex. 16-18, 23.

30. Teaching excellence is the only area of disagreement between the Plaintiff,
Department Committee, the external peer review of teaching, and the Appeals Panel from one

side and the University reviewing entities from the other side. In terms of teaching, Prof Moini

14
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 15 of 43

taught two courses every semester, including the critical one credit Graduate Seminar that he
taught every semester. Prof Moini brought state of the art technology to the Department and
incorporated them into the teaching curriculum. Because of this many Federal Institutions came
to him for collaboration. Several of his students are now working with these and other law
enforcement agencies such as the FBI, the US Secret Service, the ATF, etc. He also modernized
his teaching labs by adding several new equipment that he obtained from the US Secret Service
and the FBI worth >$200,000; assigned leading edge research to his research students, and
updated the lectures to include modern analytical techniques. Ex. 16-18, 23. Prof Weedn (then
Department Chair) wrote: "Particular to Prof Moini, he intentionally attempted to raise the
standards of the Department and pushed students to improve their Research. I wholeheartedly
supported Prof Moini in this. I do believe that the level and quality of research being conducted
in the Department has substantially improved under his leadership...students vie to work with
him on their research projects. He is known within our student body as being tough, but working
closely and patiently with students to ensure that they understand what they are doing. The
students that he has mentored have landed among the very best jobs." Ex. 5, P 2. Three peers
from various colleges at GWU who visited Prof Moini’s Graduate Seminar wrote a strong letter
of support for him. Ex. 24, last letter. Peers from the Federal Institutions such as DEA, FBI, and
ATF who visited or gave lectures in his Graduate Seminar class have praised his
accomplishments in this class. The Appeals Committee who had access to Prof Moini tenure
package wrote: "The record of Dr. Moini’s teaching included letters from Dr. Moini’s graduate
students who secured good jobs upon graduation, praising Dr. Moini, along with acceptable
student evaluations for Dr. Moini’s other courses, and favorable peer reviews of his teaching."

Ex. 8.

15
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 16 of 43

31. The Department Chair (then Prof Rowe) wrote: "His teaching in core forensic
chemistry courses is well-regarded."Ex. 16. Letters of support from Prof Moini’s research
students were all excellent. Exhibit 24, first 5 letters. Only Prof Moini's student evaluations from
one credit Graduate Seminar courses were below departmental averages; however, the
Department Chair (then Prof Rowe) in one his annual report 2016-2017 wrote: "part of the
dissatisfaction of students with FORS 6292[Graduate Seminar] both semester is due to
requirements dictated by our accreditation body, FEPAC." Ex. 25, P 20. A former Chair of the
Department (Prof Weedn) wrote: "Student feedback from these Graduate Seminar courses have
traditionally been poor as this course challenges MFS students in ways that other courses do not;
specifically Prof Rowe received similar negative student evaluations. Students, who despite
explicit contrary advice, wait to do their research projects in the last semester are not
uncommonly frustrated by the demand to accomplish publishable quality research prior to
graduation." Ex. 5, P 1. The University Appeals Committee who investigated Prof Moini's
complaint wrote: "The one-hour graduate seminar in which Dr. Moini’s evaluations were
relatively poor, is a required course that all students must take twice, in their initial semester and
their final semester. It is a relatively new course (started in 2013) and is quite demanding, the
second time requiring the completion of a thesis. The course had been co-taught until very
recently and the evaluations for the other Prof in this course were similarly negative." Ex. 8, P 3.

32. Based on his contract with GWU and with excellent level of achievements in
research, teaching and scholarship, in September 2016, Prof Moini submitted his dossier for
tenure and promotion to full Prof to the Department Committee. Ex. 26.

33. On or about November 2016, prior to Prof Weedn’s return from the DOJ, when Prof

Moini's package for tenure and promotion was being reviewed by the University’s reviewing

16
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 17 of 43

entities, the CCAS Dean (then Vinson) abruptly removed Prof Weedn from his position as Chair,
and on or about January 2017, in his place appointed Prof Rowe as the Department Chair, who
continued arguing Moini's case with the reviewing entities. Prof Weedn wrote: "I was later
relieved as Chair of the Department and have since heard that Prof Moini's Failure to be
promoted was my fault." Ex. 5.

34. Therefore, during the preparation and submission of Prof Moini's dossier two major
changes were happening: 1) a new version of the FC with drastically different procedures for
tenure and/or promotion was published, and 2) Prof Weedn (then Department chair) who was
responsible for Prof Moini hiring and his supervision for virtually the entire time leading up to
his promotion and tenure was abruptly replaced by the Dean/Provost with a new Department
chair who was not well known for his support of diversity within both faculty and student body.
These changes that were directed by the top administrators (Deans and the Provost, etc.) could
have been responsible for the mishaps that the Provost is talking about in his letter to the Board
of trustees.

35. However, based on Prof Moini’s excellent accomplishments as well as favorable
external peers reviewers of his research, teaching, and service in his disciplines, in October 2016,
the Department Personnel Committee, consisting of Department tenured faculty, unanimously
recommended Prof Moini's tenure. Also, the Department's full Profs unanimously recommended
him for promotion to a full Prof. Therefore the Department twice confirmed Prof Moini's
excellence in scholarship, teaching and service.

36. Prof Moini's tenure and promotion package, including the Chair letter of transmittal,

which explains to the University reviewing entities why Prof Moini should be granted tenure and

17
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 18 of 43

promoted to a full Prof, along with the Departmental Committee votes were submitted to CCAS
School-Wide Personnel Committee (SWPC) and the University’s reviewing entities.

37. According to the Hearing Committee Head (Prof Seavey), "the CCAS Promotion and
Tenure Committee, whose recommendation to Dean Vinson is conveyed by that committee’s
chair, Prof Duff, himself not long away from a position in College administration. Relying just
on teaching evaluations and specifically evaluations from the Research Seminar, the committee
voted 5 to 2 with 2 abstentions against the award of tenure...Dean Vinson’s message to the
Provost reporting his non-concurrence with the Forensic Science does demonstrate his own
individual review of the Moini dossier but concludes with citing a disaffected student’s unhappy
reaction to the Research Seminar as the deciding piece of evidence that Moini lacks excellence
as a teacher." Ex.4, P 3-4, (emphasis added). Later Provost Maltzman, and President Knap, also
did not concur with the recommendation of the Department Personnel Committee. This was
when CCAS Dean and the Provost had pressured the Department to hire marginal students, had
abruptly replaced Prof Weedn with Professor Rowe, and promoted him to the Department Chair
in spite of the fact that he was the co-instructor of the Graduate Seminar and had received
similarly poor student evaluations.

38. In April 2017 Prof Moini received an email from Provost Maltzman informing him

that he is not concurring with the Department decision because “you [Moini] have not yet

achieved the teaching standard commensurate with a promotion to Full Prof and grant of tenure.”

18
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 19 of 43

Ex 3. (Emphasis added). Maltzman forwarded Prof Moini's case to the Faculty Senate Executive

Committee (FSEC) for their decision." Ex. 2.

39. To provide a document for Prof Rowe to show to the FSEC, Prof Moini asked Prof
Rowe to provide the student evaluations of Graduate Seminar courses for other Profs who had
taught that course. Prof Moini also prepared a letter and a PowerPoint presentation for Prof
Rowe to present to FSEC in defense of Prof Moini's teaching accomplishments. Prof Rowe
declined to provide Prof Moini the student evaluation of Graduate Seminars for other Prof(s) and
did not present Prof Moini's letter or the presentation to the committee. Ex. 15. Later, FSEC
sided with the administration and did not concur with the Department Personnel Committee.

40. In June 2017, Provost Maltzman notified Prof Moini that his “appointment for the
2017-18 academic year will be a terminal one.” Ex. 3.

41. Per FC, in summer 2017, Prof Moini initiated a grievance proceeding by first filing an
informal grievance. To settle the grievance process, the University offered to extend Prof
Moini's appointment by one semester till December 2018; however, Prof Moini rejected the offer
(Ex. 24) and filed a formal grievance challenging the non-concurrences of the reviewing entities
on the following bases: failure to comply with the Faculty Code, or Faculty Handbook, or other
rules, regulations, and procedures established by the University; and arbitrary and capricious
action on behalf of the University. Ex. 27. Prof Moini did not invoke the discrimination charge

against the University because most of evidences regarding this charge were discovered during

 

3 The "teaching standard" referenced by the Provost has not been defined by him, Faculty Code (FC) or
Faculty Handbook. The Provost also did not use the term "teaching excellence" rather used "teaching
standard".

19
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 20 of 43

the grievance process. Prof Moini’s argument regarding the first issue was that he was not given
sufficient notice that his teaching evaluations were so poor as to form a basis to deny him tenure
and promotion.

42. Vice Provost Bracey who represented the Dean and the Provost argued that because
Prof Moini was on a fast track, no such reviews were necessary (Ex. 28); however, he provided
no evidence from FC, FH, and provided no example from other fast track cases to support his
claim. Both FC and FH recommend review in advance of tenure and promotion so the faculty
member is able to address any shortcomings in a timely manner. Also, FC, FH or the letter of
offer did not mention that such reviews are unnecessary for faculty on fast track.

43. Prof Moini’s argument in regard to the second formal grievance issue was that the
University’s decision was arbitrary and capricious because it was primarily based on student
evaluations of a one-credit Graduate Seminar course, ignoring all other teaching metrics listed in
faculty Learning Center documents. Ex, 11, P 9.

44. On March 22, 2018, a three-member Hearing Panel conducted a hearing on Prof
Moini’s formal Grievance. By a vote of 2-1, the panel ruled against Prof Moini, writing: “There
is no serious challenge to his [Moini] record of research and scholarship. The principal evidence
against Moini come from the student evaluations of his teaching of the one-credit Graduate
Seminar course...It is primarily in the consideration of the teaching evaluations for this one-
credit course that the panel majority concurs that there has been no demonstrated arbitrary or
capricious proceeding against Prof Moini...It is the judgment of the panel’s majority that he has
not demonstrated a readiness to adapt his teaching to the students he actually has.” Ex. 4.

45. In April 2018, per Faculty Code, Prof Moini appealed the Hearing panel decision to

the Appeals Panel. Ex. 29. In the Appeal, Prof Moini also alleged that the University

20
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 21 of 43

representative (Vice Provost Bracey, Prof of Law) against the Faculty Code had ex parte
communication with one of the Hearing Panel members. In reply Vice Provost Bracey argued
against the Appeal, which was later rejected by the Appeals Panel. Ex. 30. With regard to his
undisclosed communication with a member of the Hearing Panel, Prof Bracey wrote: "But Dr.
Moini himself concedes that the interactions were 'minor' and, in any case, there is nothing in the
Faculty Code that would compel such a trivial revelation." Ex. 30, implicitly accepting that he
had undisclosed association with a member of the Hearing panel prior to the Hearing Panel

Meeting that he had not disclosed. (Ex. Video recording of the Hearing Panel meeting).

46. On June 1, 2018, the Appeals Panel (consisting of 10 Profs from various GWU
colleges and departments including two Profs from Law School) met to hear Prof Moini’s
appeal. (Ex. Video recording of the Appeals Panel meeting). The Appeals Panel concluded that:
"The Appeals Panel unanimously finds the decision of the Hearing Panel to be seriously
erroneous and overrules the decision." Ex. 8. They also wrote: "The record of Dr. Moini’s
teaching included letters from Dr. Moini’s graduate students who secured good jobs upon
graduation, praising Dr. Moini, along with acceptable student evaluations for Dr. Moini’s other
courses, and favorable peer reviews of his teaching. The one-hour graduate seminar, in which Dr.
Moini’s evaluations were relatively poor, is a required course that all students must take twice, in
their initial semester and their final semester. It is a relatively new course (started in 2013) and is
quite demanding, the second time requiring the completion of a thesis. The course had been co-
taught until very recently and the evaluations for the other Prof in this course were similarly
negative. Thus, to rely solely on the student evaluations of this one course, and disregard every
other metric upon which teaching should be evaluated to deny tenure and promotion, as the

reviewing entities did, is arbitrary and capricious and the finding by the majority that it is not is

21
Case 1:19-cv-03126-TNM Document1 Filed 10/16/19 Page 22 of 43

seriously erroneous. This is especially true given Prof. Bracey’s representation, on behalf of the
CCAS Administration, that the poor student evaluations in that one course were sufficient to
demonstrate lack of excellence in teaching; yet, he was unable to provide any specific objective

metrics that were or can be used to measure excellence in teaching." Ex 8, P 3.

47. The Appeals Panel also recommended that "the non-concurrence of the university
reviewing entities, challenged by Dr. Moini, be reversed and that Dr. Moini be granted tenure
and promoted to full professor consistent with the recommendation of the Department Personnel
Committee." Ex. 8.

48. Also, the Appeals Panel indicated "The Faculty Code requires that there be
‘compelling reasons' for non-concurrence which includes ‘failure by the recommending faculty to
meet the burden of substantial evidence or otherwise provide adequate reasons, including
insufficient support by external reviewers, to demonstrate that candidate meets, or fails to meet,
the applicable standards of excellence’ (FC IV.E.1. i), the basis relied upon in this case." Ex. 8, P
1. As indicated above, none of the non-concurring reviewing entities had followed this
definition of "compelling reasons”, instead they all used the below average student evaluations in
the one-credit Graduate Seminars as the "compelling reasons".

49, Based on the FC, the University should follow the recommendation of the Appeals
Panel of the Dispute Resolution Committee unless the Provost has "compelling reasons". Ex. 7,
P 31. On June 2018, Provost Maltzman responded to the Grievance Committee Appeals Panel
recommendation stating: "In short, I am not following the recommendation of the Appeal
Committee because the Appeal Committee, without good reason, disregarded the Hearing
Panel’s factual findings and conclusion that Dr. Moini failed to demonstrate by clear and

convincing evidence that the decision against tenure and promotion was arbitrary and capricious,

22
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 23 of 43

and, through the grievance process, substituted its judgment for the judgment of the elected
faculty bodies." Ex. 31,P 1. Again the Provost did not follow the recommendation of Faculty
Code with regard to the "compelling reasons", and equated student evaluations in the one credit
Graduate Seminar to "teaching excellence" and ignored the two unanimous recommendations of
the Department Committees for tenure and promotion; ignored the favorable recommendations
of the external peer reviews, and the unanimous decision of the Appeals Panel.

50. Moreover, the Provost indicated that the letters of support from Prof Moini's students
were not attached to the original tenure package. He also stated that "the Department Committee
did not affirmatively state in its recommendation that Dr. Moini’s teaching record met the
university’s standard of excellence. The Department Committee’s silence on this point is
important because the burden rests upon the Department to present sufficient evidence to
demonstrate that the excellence standard has indeed been met in teaching as well as in research
and service. The Department Committee’s failure to meet that burden with respect to teaching
served as the legitimate — and correct — basis for every subsequent reviewer in the tenure review
process to non-concur with the Department Committee’s recommendation." Ex. 31, P 4. Firstly,
this was the first time that during the entire Prof Moini tenure evaluation process and then the
grievance process that the Provost has revealed that the Department did not affirmatively state in
its recommendation that Prof Moini’s teaching record met the university’s standard of
excellence. Secondly, the Provost did not provide a copy of the letter of transmittal to allow an
independent judgment of the content of the letter. In fact, after this letter from the Provost, Prof
Moini emailed Prof Row and asked for the letter of transmittal. Prof Rowe replied that he will
ask from the Deans' Office if he could provide the letter, but he never did, implying that the

administration blocked it. Ex. 32. However, the fact that the Department Committees twice

23
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 24 of 43

unanimously recommended Prof Moini, once for the tenure case and once for the promotion to a
full Prof as well as the Appeals Panel stating that peer reviews of Prof Moini's teaching was
favorable, indicate that Prof Moini's teaching meets standard of excellence in his field in spite of
his below average student evaluations in the one credit Graduate Seminar. This was because Prof
Rowe on Prof Moini annual report had indicated that the poor student evaluations in Graduate
Seminars were in part due to the FEPAC requirements. Ex. 25. Moreover, Prof Rowe himself
had received similarly poor student evaluations in this course. Ex. 33, 34. Thirdly, "a grievance
procedure is not a formal judicial proceeding. Its purpose is to provide a fair evaluation of an
allegation that a right or privilege has been violated." Ex. 7, P 29. Therefore, even though an
omission on the part of Department Committee may have happened, the Appeals Panel
unanimously confirmed that Prof Moini teaching record met the university’s standard of
excellence. Fourthly, as discussed above this was a period of significant changes in the
department and University: a) Dean/Provost had abruptly removed Prof Weedn (then
Department Chair) and appointment Prof Rowe as the new chair, which put the whole tenure
evaluation in disarray, and b) the introduction of a new FC 2015 with significant changes in
tenure and promotion procedures just months before my tenure and promotion process was to
begin. Finally, both the Dean and the Provost knew that student dissatisfactions in Graduate
Seminars are due to FEPAC requirements and acceptance of marginal students who had hard
time meeting these requirements, as discussed by Prof Weedn (then the Department Chair). Ex.
5. That is why the faculty Code has established a grievance process to address "errors" during
the tenure and promotion evaluations and provide "a fair evaluation of an allegation that a right
or privilege has been violated." Ex. 5, P 29. The fact that Provost Maltzman did not follow the

Appeals Panel recommendation even after investigations by the Dispute Resolution Panels

24
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 25 of 43

demonstrate mean spirited and bias intent of Provost Maltzman. During Provost Maltzman
administration, the Department of Forensic Sciences full time faculty members have become
completely undiversified and are now 100% Caucasian men. Ex. 6.

51. The Provost also indicated: " Although the dissenting member of the Hearing Panel
supported Dr. Moini’s tenure and promotion application, he too concedes that Dr. Moini’s record
does not meet the standard of excellence when he writes: 'Does the record indicate that Prof
Moini is a superb> teacher. No.’ Hearing Panel Decision (dissenting opinion) at 3 (emphasis in
original).° Conceding that Dr. Moini did not meet the excellence standard," Ex. 29, P 6.
Footnote 5 in his quotation refer to: " > A synonym of 'superb' is ‘excellent.’ See, ¢.g.,
https://www.merriam-webster.com/dictionary/superb." Id. | However, in this sentence the
dissenting member of the Hearing Panel, is describing teachers in general terms. Please recall
that the FC 2015 clearly indicates that the candidates must meet excellence in their discipline. In
fact just a few sentences below the sentence quoted by the Provost, the dissenting member of the
Hearing Panel explain this. He writes: "In my view there is discoverable evidence that Mehdi
Moini’s teaching does meet the standard of excellence in his field. I look to the publication
records of his students. A teacher short of excellence cannot show his record in this regard.
Faculty whose teaching addresses only graduate students ought not to be judged merely by their
classroom performance." Ex 4, P 3. This is a critical distinction that the Department
Committee, and the external peer reviewers, the dissenting member of the Hearing Panel, and
Appeals Panel all understood, but other reviewer entities including the Provost deliberately
ignored to conceal their bias and racism against Prof Moini. One must ask why the University
Provost should try to confuse the readers by only quoting part of the Hearing Panel Chair's

statement.

25
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 26 of 43

52. The Provosts also writes: "Significantly, Dr. Moini has scored roughly at or below
departmental averages in virtually all of the courses he has taught at the university." Ex 31, P 4.
This statement is not credible. Firstly, prior to the tenure review, I only had three courses that
were not Graduate Seminar. From these three, the student evaluations for fall 2015 course was
above the Department average. Ex. Secondly, sometimes the Department average is also below
the University average. Should we take this to mean nobody in the department is an excellent
teacher? How much below average constitutes that you are no longer an excellent teacher?
Where is this information written? Third, there is no such rule in the FC that if your student
evaluation average is below departmental average you are not an excellent teacher. The Provost
is using the student evaluations to discriminate against those not in lines with his system of belief
or his country of origin, and violating the covenant of good faith and fair dealing.

53. Per Faculty Code, Prof Moini appealed the Provost’s decision to the University Board
of Trustees. Ex. 36. On September 19, 2018 the Executive Committee of the Board of Trustees
informed Prof Moini that they have voted to uphold the university’s decision against tenure and
promotion, ending Prof Moini's appointment at the University. Ex. 37.

54. On August 20, 2018, weeks prior to the Board of Trustees final decision, Prof Rowe
(then Department Chair) emailed Prof Moini to empty his office and return his key. On August
23, 2018, when Prof Moini went to empty his office, he was told that Prof Rowe had asked a
student to empty his office contents into boxes outside his office; belittling Prof Moini in front of
faculty and students. Prof Moini removed the boxes and returned his key on August 23, 2018.

Ex. 38.

26
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 27 of 43

55. After obtaining evidences of discrimination by the University against him during the
internal grievance process, Prof Moini filed Discrimination Based on Country of Origin with the
EEOC, Washington DC, and received Right to Suit letter on July 19, 2019. Ex.39, 40.

Vv
Discrimination Based on Country of Origin

56. As shown in this complaint, from the very beginning GWU administration showed
biased toward Prof Moini. While the Department Chair (then Prof Weedn) was discussing
tenured full professor position with him, the GWU administration systematically down-graded
his offer of employment. Ex. 20-22. The head of Hearing Panel wrote: "Prof Moini, who arrived
with demonstrated eminence in his field and willingness to join a Forensic Sciences program
then undertaking an attempted upgrade. He had tenure at the Smithsonian, but because that
program is not purely an academic one with students proceeding to some degree, it was judged
that his tenure there could not be transferred, a judgment that appears to have come down at the
point where he had already separated from the Smithsonian and begun the cross-town transfer to
GWU. In addition, the question of his rank arriving here shifted from indications then offered by
then department chair Weedn in his negotiations with Moini. The provost provided for an initial
rank of associate Prof with an accelerated decision on promotion and tenure." Ex. 4, P2.

57. After two years and nine months of great successes Prof Moini submitted his dossier
for tenure and promotion. Ex. 26. Because of his excellence in research, teaching and service in
his discipline and favorable peer review of external reviewers in his discipline, the Department
tenure and promotion committees each unanimously recommended him for tenure and promotion
to full professor, respectively. However, the other University reviewing entities did not concur
with the Department’s recommendation, ostensibly because of Prof Moini’s below-average

student evaluations in one of his courses, a one-credit Graduate Seminar, which the program

27
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 28 of 43

director had assigned to Dr. Moini to teach every semester. Ex. 4, 8. The university provided no
other example that such a harsh treatment has been applied to any Caucasian Professor. On the
contrary, the Dean and the Provost approved the promotion of a Caucasian Professor (Rowe) to
the Department Chair, even though this Professor had co-taught the same course with Prof Moini
and had received similarly poor student evaluations. Ex. 33, 34. It became apparent that the
University real motive was to get rid of Prof Moini just to keep the predominantly Caucasian
students at the forensic department happy. Removing Prof Moini also removed the only non-
Caucasian full time faculty at the department. The racism of the University policy has resulted
in a department in which 100% of its current full time faculty members are Caucasian men.

58. During the Appeals Panel meeting a Law School Prof argued against the University
action stating that his department has tenured and promoted faculty with worse teaching records.

Ex. Video recording of the Appeal Panel Proceeding.

59. The School-Wide Tenure and promotion Committee, the Dean, and the Provost and
their representative Vice Provost Bracey systematically used a few students’ narrative comments
from the one credit Graduate Seminar to cover their real motive in denying Prof Moini tenure
and promotion. The Vice Provost Bracey wrote: "student evaluations from the Fall 2014 and
Spring 2015 semesters were made available to Prof. Moini, and included comments as ‘Overall, I
do not think this course is a necessity and it felt like a large waste of time,’ '[t]his course was not
challenging and the instructors were not very engaging,' 'this class was very much useless’ and ‘I
feel as though I have wasted valuable tuition money by taking this course as it is now.'.. Dean
Vinson also emphasized the empirical score deficiency, but noted that he was 'struck' by the
students’ comments — particularly those that described the Prof. Moini’s courses as 'useless' and

'a waste of valuable tuition money." All of these comments were taken from the one credit

28
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 29 of 43

Graduate Seminars. Similar comments quoted by Dean Vinson on Prof Moini's Annual Report
2016-2017 were also from the Graduate Seminar. Ex 25, P 21. This is when according to the
President and Provost letter, there is a strong racism and bias in GWU student body. On Feb
2018 the GWU President and Provost in their email to GWU community wrote: "Over the past
few weeks, we and members of our staffs have participated in numerous meetings and town halls
devoted to race relations on our campus. Over and over we have heard from students who have
discussed how the climate on campus leads students from underrepresented communities to feel
unwelcome at DW. Some students have even made clear that their treatment has led them to
contemplate transferring. The challenges that students of color have expressed about bemg a
student at GWU are similar in nature to what we hear too often from faculty and staff of color."
Ex.1, P1. Prof Moini alleges that students' bias against minority faculty also contributed to Prof
Moini’s below-average evaluations in a class in which 80-90% of students are Caucasian and
mostly female students. While the University President and Provost were well aware of racism in
the University, they ignored its effects on teaching evaluations of minority faculty. Some of the
students' comments were clearly biased against Prof Moini and originate from the notion that a
minority Prof has no right to even ask question from students. Ex. 41-43

60. Prof Moini alleges that under the racially biased and discriminatory climate at GWU,
and when the vast majority of students and Profs in the Department (Forensic Sciences) are
Caucasian, using student evaluations as the primary deciding factor for denying his tenure and
promotion is discriminatory. For example, consider student bias against Prof Moini in their
comments regarding his "Fair Grading" in Graduate Seminars. According to Provost Maltzman
most students received a grade of A or A- from Prof Moini, Ex. 31; however, even on the

question of Prof Fair Grading 32% of the students gave him | out of 5. Ex. 43.

29
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 30 of 43

61. The provost writes: "Significantly, Dr. Moini has scored roughly at or below
departmental averages in virtually all of the courses he has taught at the university — prior to and
following the tenure review. This is consistent with assessments of his teaching reflected in his
2013-14? and 2014-15‘ annual reviews. Perhaps implicitly conceding the undisputed record of
his teaching as outlined above, the Department Committee did not affirmatively state in its
recommendation that Dr. Moini’s teaching record met the university’s standard of excellence.
The Department Committee’s silence on this point is important because the burden rests upon the
Department to present sufficient evidence to demonstrate that the excellence standard has indeed
been met in teaching as well as in research and service. The Department Committee’s failure to
meet that burden with respect to teaching served as the legitimate — and correct — basis for every
subsequent reviewer in the tenure review process to non-concur with the Department
Committee’s recommendation." Firstly, the first sentence is not credible. Prior to my tenure
review I only received three student evaluations for core forensic courses. In one of those my
average was above the Department and school average. Ex. 35. Secondly, The second sentence
is also not credible, because I did not teach any courses in 2013-2014, because when I started at
GWU in January 2014, when the courses had been already assigned. My annual review for
2014-15 is very positive. The screenshot of Prof Moini's teaching evaluation by the Department
is shown below. Ex. 18, P 17. As shown there is nothing negative about this evaluation. In fact
it states that "Prof Rowe has sufficient faith in him that he was allowed to be the primary course

director for the critical Graduate Seminar." Any unbiased person will interpret this statement as a

30
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 31 of 43

very positive statement. The action of the Provost cannot be interpreted anything but being bias.

B. Evaluation of teaching

fo Qushs Me ening courses Guns ay Zoi tS

 

 

62. The Chair of the Hearing Panel wrote: "The outcome if this proceeding has been to
discredit a scholar and scientist eminent in his field, someone whose work has elevated the
standing of Forensic Sciences at this university. The evidence for how dubious that proceeding
has been can be traced to the embrace of an inadequate mode of assessing teaching voiced by
one of the leaders of the Columbian College and systematically followed through each stage of
review." Ex. 4, P 4. The rest of the statement by the Provost is not credible either, because the
department twice unanimously voted for Prof Moini, once for his tenure and once for his

promotion to a full Professor.

63. After the administration denied Prof Moini tenure and promotion and while he was
still in the grievance process, the Department Chair (then Rowe) humiliated Prof Moini in front

of students and faculty by asking one student to evacuate his office. Ex. 38.

31
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 32 of 43

64. Defendant’s termination of Prof Moini’s employment has already caused him, and
will continue to cause him, significant financial loss (in the form of lost compensation and

benefits).

65. This assault on Prof Moini’s career has caused him significant emotional distress,

damage to his career and reputation, anxiety, humiliation, and loss of enjoyment of life.

66. The discriminatory actions at issue in this case were taken by the highest officers of
the university, and were wanton, willful and malicious and were intended to and did cause Prof

Moini substantial injuries.

67. The discrimination that GWU has engaged in this case is similar to its unlawful
treatment of other highly competent minority Profs, and if left undeterred, Defendant will

continue to engage in such egregious and unlawful conduct in the future.

68. As an institution, GWU has condoned and ratified this discrimination and at a

minimum has recklessly disregarded Prof Moini’s rights to be free from such discrimination.

VI

Arbitrary and Capricious Action

69. Prof Moini also claims the University action not to grant him tenure and promotion to
a full Prof was arbitrary and capricious as stated by the unanimous decision of the Appeals Panel
of the University Dispute Resolution committee. After 3 years of successful scholarship,
teaching, and service at GWU, per his contract Prof Moini applied for tenure and promotion to a
full Prof, which was unanimously supported by the department; however, the administration did
not concur with the Department recommendation and terminated his appointment, ostensibly

because of the relatively poor student evaluations of his one-credit Graduate Seminar courses.

32
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 33 of 43

70. The Hearing panel Head who investigated Prof Moini's Case writes: " The evidence
for arbitrary and capricious proceedings regarding Prof Moini can be seen in the Columbian
College Associate Dean Armes[e]n’s memorandum of guidance to the school’s department
chairs, dated 16 May 2017, where he offers this statement: "And just to be clear . . Student
evaluations, in my view, are an imperfect tool for measuring teaching evidence and quality. But
for the moment it’s the tool we have and we need to use it carefully. So if you see genuine
teaching problems in the numbers and student narrative comments, you need to address these in
your evaluation section.’ The call is for clarity, and a reader might have anticipated that
following the acknowledgement of the imperfection of this standard, some direction would be
offered regarding correctives to it. Instead the guidance remains that the process will rely on this
imperfect tool. In particular in the case of graduate teaching, which consists less of classroom
performance than on direction given to the advancement of advanced research proficiency, one
would have anticipated if not clarity at least something other than acquiescence to a defective

standard." Ex. 4, P 2.

71. The Hearing panel Head also states: "The evidence for arbitrary and capricious
proceeding in relation to Moini’s case begins with the CCAS Promotion and Tenure Committee,
whose recommendation to Dean Vinson is conveyed by that committee’s chair, Prof Duff,
himself not long away from a position in College administration. Relying just on teaching
evaluations and specifically evaluations from the Research Seminar, the committee voted 5 to 2
with 2 abstentions against the award of tenure. Deciding that a vote on promotion had been
rendered moot by the denial of tenure, there was no vote on promotion. It is impossible to know
how the abstentions might have voted. Thus the committee apparently accepted the concept that

teaching evaluations constitute a sufficient basis for assessing teaching. I believe that

33
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 34 of 43

equivalence is intellectually dubious, as even Associate Dean Arnes[e]n’s characterization

hints." Ex. 4, P 3.

72. Dispute Resolution Committee Appeals Panel writes: "The record of Dr. Moini’s
teaching included letters from Dr. Moini’s graduate students who secured good jobs upon
graduation, praising Dr. Moini, along with acceptable student evaluations for Dr. Moini’s other
courses, and favorable peer reviews of his teaching. The one-hour graduate seminar in which Dr.
Moini’s evaluations were relatively poor, is a required course that all students must take twice, in
their initial semester and their final semester. It is a relatively new course (started in 2013) and is
quite demanding, the second time requiring the completion of a thesis. The course had been co-
taught until very recently and the evaluations for the other Prof in this course were similarly
negative. Thus, to rely solely on the student evaluations of this one course, and disregard every
other metric upon which teaching should be evaluated to deny tenure and promotion, as the
reviewing entities did, is arbitrary and capricious and the finding by the majority that it is not is

seriously erroneous.” Ex. 8, P 3.

VII
Breach of Contract

73. Prof Moini’s offer letter, which was a binding contract stated: "Acceptance of the
appointment will constitute your acceptance of the conditions stated in the Faculty Code and
Faculty Handbook and in this letter of offer. Any subsequent change or amendments to the
Faculty Code or Faculty Handbook will become a part of the contract as of the effective date of
the change or amendment." Ex 4. According to GWU "The Teaching Portfolio Guidelines for
Tenure & Promotion", "The Teaching Portfolio Guidelines for Tenure & Promotion What

Should a Dossier Contain?" It discusses 5 required components: A. Teaching Statement and

34
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 35 of 43

Reflection; B. Courses taught during period of evaluation; C. Teaching Effectiveness; D.
Development and Continual Improvement; and E. Impact on Department, GW, and the
Discipline. One of these components, the Teaching Effectiveness has also 5 components. "1.
(Required) Internal peer reviews. 2. (Required) Student feedback and comments provided by
department. Departments should assemble representative student feedback, striving to avoid a
mere reporting of ratings, and provide a meaningful analysis that includes comparisons with
similar courses (with similar enrollments) taught by others. 3. External peer reviews.
Departments may also provide at least one letter from a colleague who is not in the department
and who observes the candidate’s teaching. 4. Student letters. 5. Teaching awards or other
special recognition." Ex. P

74. The University breached its employment contract by their discriminatory and their
arbitrary and capricious actions discussed above.

75. The University breached its employment contract by not following the faculty
performance reviews guidelines listed in FC, Faculty Handbook (FH), and the University
Teaching and Leaning Guidelines that are commonly done for other faculty on tenure track
including not providing feedbacks and notice of any concerns about his teaching in the years
leading up to the tenure application and never indicated that student evaluations in a one credit
course was so critical as to form a basis to deny him tenure and promotion, Ex. 7, 10, 11. The
Faculty Code and Faculty Handbook recommend giving advance notice to a faculty member of
any significant issues or concerns that might negatively affect his or her candidacy for tenure,
with sufficient time for the Prof to make adjustments or corrections to address those concerns
before a decision is made in the formal tenure review process. As noted above, GWU hired Prof

Moini on January 1, 2014. He submitted his dossier for tenure and promotion in September

35
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 36 of 43

2016. During this period Prof Moini had three Annual Reports but the third and final one was
only weeks away from his deadline to submit his dossier for tenure and promotion, and therefore
only two of his Annual Reports would have been useful for his dossier. Both of those reports
were extremely positive. Also, pursuant to his contract with the University, GWU should have
provided Prof Moini with mid-tenure review so as to provide [Plaintiff] with feedback on [his]
progress toward meeting the standards for promotion and tenure stated in this document, and to
provide supportive guidance and direction toward the successful completion of the promotion
and tenure process. GWU breached this term of the contract. Prior to the Provost recommending
that his candidacy for tenure be denied (supposedly due to lack of excellence in teaching) the
administration did not meet with Prof Moini as was proposed by Dean Arnesen in his letter to
Chairs and Program Director. Ex. 9. They did not provide any written reports, guidance,
suggestions or a corrective course of action. The only negative comment that was given only
weeks before his dossier due date was to improve the graduate seminar. A simple corrective
measure could have been to change his course and let someone else to teach this course. But
neither the Department nor the University suggested this change and program director
systematically assigned Prof Moini to teach this course, because the department was very happy
with its outcome. Ex. 5. There were no comments on Prof Moini annual reports prior to his
tenure review indicating that his tenure was in danger. In fact recommendations on these annual
reviews were that he should continue as a faculty in the Department. Ex. 16, P 15. The
University's silence on this point is important and implies that the University was deliberately
setting up Prof Moini to continue to receive low student evaluations so that they could use those
evaluations to deny his tenure and promotion. Contrary to student evaluations of this course,

however, every peer review of Prof Moini's performance in Graduate Seminar was positive. At

36
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 37 of 43

no point prior to his tenure review did the administration comply with the obligation to provide
Plaintiff with feedback and guidance that would address any putative concerns regarding his

teaching.

76. Prof Moini internal complaint regarding breach of contract with respect to lack of
timely review by the University administration was filed with the GWU Dispute Resolution
Committee on August 15, 2017; however, both the Dispute Resolution Committee Hearing Panel
and the Appeals panel did not address Prof Moini's complaint in their decisions. The Appeals
Panel wrote: "The Hearing Panel decision did not address Dr. Moini’s procedural argument that
the university failed to comply with the Faculty Code and/or other rules. Dr. Moini’s argument in
this regard was that he was not given sufficient notice that his teaching evaluations were so poor
as to form a basis to deny him tenure and promotion. Prof. Bracey, in turn, argued that Dr. Moini
must have been aware of his poor teaching evaluations given his access to them and that he went
to the University Teaching Center. The Appeals Panel finds it quite disturbing that the University
would use a Prof’s outreach to the Teaching Center as a basis to argue notice of poor teaching
rather than a sincere interest to improve on one’s existing teaching. The Appeals Panel urges the
University to view such conduct as a sign of a Prof’s sincere interest in our students and in
improving their teaching. Nevertheless, since the Hearing Panel decision did not address this
issue, this Appeals Panel decision will not address that argument." Ex. 8, P 2. In Prof Moini's
case, the tenure and grievance processes took about two years (September 2016 when he
submitted his tenure and promotion package to September 2018, the GWU Board of Trustees
final decision), and Prof Moini filed his lawsuit on October 15, 2019. The complaint to the
Dispute Resolution Committee; however, was filed internally in mid 2017; therefore, the lack of

timely reviews by the University falls within the three year limitations period. Moreover,

37
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 38 of 43

defendant had a continuing duty to provide plaintiff feedback through 2016-2017 academic year
because Prof Moini teaching evaluations 2017-2018 was still used by the Provost in his letter to
the GWU Board of Trustees: He wrote: "Significantly, Dr. Moini has scored roughly at or below
departmental averages in virtually all of the courses he has taught at the university — prior to
[2014-2016] and following [2017 through May 2018] the tenure review." Ex.31, P 4. Had the
administration given Prof Moini sufficient notice that his teaching evaluations in Graduate
Seminars were so poor as to form a basis to deny him tenure and promotion, he would have
requested a course reassignment which would have helped improving his student evaluations for
academic year 2017-2018. The Provost states that: " Furthermore, the Faculty Code makes clear
that candidates for tenure and promotion should not only demonstrate excellence at the time the
application is under consideration, but the capacity to sustain excellence in the future.” Ex. 31, P
3. The provost used this argument to justify his action to look at evidences that were not part of
the grievance process; indicating that the 2016-2017 evaluation, which was completed in August
31, 2017 should be used as a cutoff date for calculation of the DC law for a three-year statue of
limitation on contract claims. ; see also Allison v. Howard Univ. , 209
F.Supp.2d 55, 59 (D.D.C. 2002), citing Ehrenhaft v. Malcolm Price, Inc. ,

(D.C. 1984) ("To maintain a cause of action on an express or implied contract in the District of
Columbia, a plaintiff must bring a lawsuit within three years following the accrual of the
claim."). "An action for breach of contract generally accrues at the time of the breach." Wright v.

Howard Univ. , (D.C.2013).

77. The University breached its employment contract by not providing any metrics for

measuring "teaching excellence" and discriminatory equating student evaluations and

38
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 39 of 43

specifically of the one credit seminar course to "teaching excellence", Ex. 8, P 3. As discussed
above, the student evaluations (especially the one credit problematic course that program director
assigned to Prof Moini to teach) are only part of the teaching metrics and not the sole barometer
of teaching excellence. Moreover, during the internal grievance process and in this lawsuit the
low student evaluations in Graduate Seminar and the fact that no matter who taught the course
received similar student evaluations were discussed. The School Wide Committee, the Dean,
and the provost ignored these facts and ostensibly relied only on student evaluation and even on
that only used the student evaluations in the one-credit Graduate Seminar to deny Prof Moini's
tenure and promotion. If we compare Prof Moini's teaching accomplishments with these
guidelines, it will become clear that he has met most of these requirement, which will put him on
the excellent range. The university did not follow these guidelines and arbitrary and capriciously
and ostensibly used the student evaluations in the one credit Graduate Seminar as measure of
excellence; thereby breaching its contract.

78. The University breached its employment contract by the administration abuse of the
term "compelling reason". As discussed before, the reviewing entity including the School Wide
Committee, the Dean, and the provost definition of "compelling reason" is not consistent with
that of the Faculty Code. "The following may constitute compelling reasons for a School-Wide
Personnel Committee, a dean or the Provost to independently concur or nonconcur with a faculty
recommendation (see Section D.3; see Procedures for the Implementation of the Faculty Code,
Section B.5): i. Failure by the recommending faculty to meet the burden of substantial evidence
or otherwise provide adequate reasons, including insufficient support by external reviewers, to

demonstrate that candidate meets, or fails to meet, the applicable standards of excellence;

ii. Failure to conform to published tenure or promotion policies, procedures, and guidelines; or

39
Case 1:19-cv-03126-TNM Document1 Filed 10/16/19 Page 40 of 43

iii. Arbitrary, capricious, or discriminatory action at any point in the process." However, The
University primarily used student evaluations in the one credit Graduate Seminar as the

"compelling reason". Ex.7, P 12.

79. The University also breached their contract and discriminated against Prof Moini by
systematically denying him of privileges described in the Faculty Code including: 1) inspection
of "all relevant documents in the control of the other party and not privileged and may offer such
documents or excerpts therefrom in evidence"; and the 2) recommended faculty review including
mid-tenure review, which are commonly done for other faculty.." Ex. 7, P 29.

80. The University breached its employment contract by the forbidden ex parte
communications of the University representative (Vice provost Bracey) with Hearing panel
member and not disclosing it. Ex. 7, P 29. With regards to Vice Provost Bracey undisclosed
communication with a member of the Hearing Panel, Prof Bracey wrote: "But Dr. Moini himself
concedes that the interactions were ‘minor’ and, in any case, there is nothing in the Faculty Code
that would compel such a trivial revelation." Ex. 30, implicitly accepting that he had undisclosed
association with a member of the Hearing panel prior to the Hearing Panel Meeting that he had

not disclosed. (Ex. Video recording of the Hearing Panel meeting).

81. The University breached its employment contract by introducing new evidences in
the appeal process that were not introduced in the hearing Process. Such as new evidences
introduced in the Provost letter to the Board of Trustees (Ex. 31), which is against the FC. Ex. 7,
P 30.

VITI
Exhaustion of Administrative Remedies

40
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 41 of 43

82. Prof Moini’s claims of discrimination under 42 U.S.C. § 1981, and his breach of
contract claims require no exhaustion of administrative remedies. He has complied with the
exhaustion of administrative remedies requirements of Title VII of the Civil Rights Act of 1964,
by timely filing a charge of discrimination based on country of origin with the United States
Equal Employment Opportunity Commission. Plaintiff's claims of discrimination under the
District of Columbia Human Rights Act were tolled by that filing. The EEOC issued a notice of

right to sue on these claims on July 19, 2014. All prerequisites to suit have been satisfied, and

this lawsuit is timely filed.

IX
VIOLATIONS OF LAW

xX
COUNT ONE

(COUNTRY OF ORIGIN DISCRIMINATION IN VIOLATION OF TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964 AND THE DISTRICT OF COLUMBIA HUMAN RIGHTS

ACT)
83. Paragraphs 1-82... are re-alleged.

84. | Defendant’s actions as described above discriminated against Plaintiff because of
his race, in violation of the District of Columbia Human Rights Act and Title VII of the Civil

Rights Act of 1964.

XI
COUNT TWO
(ARBITRARY AND CAPRICIOUS DECISION)

85. Paragraphs 1-82... are re-alleged.

41
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 42 of 43

86. By denying him tenure and terminating his employment without providing him
notice of putative concerns regarding his teaching, Defendant’s actions as described above
breached its contractual obligations toward Plaintiff. These actions caused Plaintiff damages

including the loss of his employment, and past and future salary and benefits.

XI
COUNT THREE
(BREACH OF CONTRACT)

87. Paragraphs 1-82 are re-alleged.

88. Defendant interfered with Plaintiff's right to make and enforce contracts protected
by 42 U.S.C. § 1981, as defendant has maintained a custom or policy of subjecting minority
Profs to disparate and more demanding standards for tenure and/or promotion than similarly

situated white Profs.

XII
COUNT FOUR
(BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING)
89. Paragraphs 1-82 are re-alleged.
90. By denying him tenure and terminating his employment without providing him
notice of putative concerns regarding his teaching, Defendant’s actions as described above
breached the implied covenant of good faith and fair dealing underlying the contract between the

parties. These actions caused Plaintiff damages, including the loss of his employment, and past
and future salary and benefits.

XIV
WHEREFORE, Plaintiff requests that this Court:

1) Declare that Defendant has violated the law, and enjoin Defendant from any

further acts of discrimination and/or retaliation against Plaintiff;

42
Case 1:19-cv-03126-TNM Document 1 Filed 10/16/19 Page 43 of 43

2) Order that Defendant reinstate Plaintiff into his position of employment, with
tenure, and promote him to the position of Full Prof, retroactive to the date he was unlawfully

deprived of this position;

3) Order that Defendant make Plaintiff whole for all past financial loss, including

back pay and benefits, retroactive to the date of his unlawful termination.

4) Award Plaintiff compensatory damages in an amount to be proven at trial;
5) Award Plaintiff punitive damages in an amount to be proven at trial;
6) If the Court determines, for whatever reason, not to reinstate Plaintiff into his

employment with UDC, then alternatively, award Plaintiff front pay to compensate for his future

financial loss;
7) Award Plaintiff the costs and reasonable attorneys’ fees incurred in this action;
8) Award Plaintiff pre-judgment interest on all monetary sums requested above;
9) Award such other relief as the Court deems just.

XV
JURY DEMAND

Plaintiff requests trial by jury on all issues in this case.

Mehdi Moini

732 Ridge Dr.
McLean, VA 22101
512-736-8650

43
